ACCEPTED

                                             03-15-00299-CR                                                                 03-15-00298-CR
                                                                                                                                    6357087
                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                            AUSTIN, TEXAS
Appellate Docket Number               03-15-00298-CR & 03-15-00299-CR                                                   8/4/2015 5:23:37 PM
                                                                                                                          JEFFREY D. KYLE
                                                                                                                                     CLERK
Appellate Case Style:                 James Bradley Warden

                              vs.
                                                                                                       FILED IN
                                       State of Texas                                           3rd COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                                8/4/2015 5:23:37 PM
Companion Case:                   None
                                                                                                  JEFFREY D. KYLE
                                                                                                        Clerk

Amended/corrected statement              G

                                         DOCKETING STATEMENT (Criminal)
                                         Appellate Court: Third Court of Appeals
                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)


I. Appellant                                                    II. Appellant Attorney(s)

First Name:       James Bradley Warden                          X Lead Attorney (on appeal only)

Middle Name:                                                    First Name:       Ken
Last Name:        Warden                                        Middle Name:

Suffix:                                                         Last Name:       Mahaffey
Appellant Incarcerated?   X Yes     G No                        Suffix:
                                                                X Appointed                 G District/County Attorney
Amount of Bond:            none
                                                                G Retained                  G Public Defender
Pro Se:      No
                                                                Firm Name:        Ken Mahaffey, Attorney At Law
                                                                Address 1:        P.O. Box 684585
                                                                Address 2:

                                                                City:           Austin TX 78768
                                                                State:        Texas Zip+4: 78768-4585
                                                                Telephone:        512-444-6557 ext.
                                                                Fax:              512-444-6557
                                                                email:    Ken_Mahaffey@yahoo.com
                                                                SBN:      12830050
II. Appellee                                                       III. Appellee Attorney(s)

First Name:       State of Texas                                   X Lead Attorney (at trial)

Middle Name:                                                       First Name:         R.
Last Name:                                                         Middle Name:        Blake
Suffix:                                                            Last Name:          Ewing
Appellant Incarcerated?       G Yes       G No                     Suffix:
Amount of Bond:              none                                  G Appointed                  X District/County Attorney
Pro Se: No                                                         G Retained                   G Public Defender

                                                                   Firm Name:          Burnet County
                                                                                       District Attorney's Office
                                                                   Address 1:          1701 E. Polk Ste 24
                                                                   Address 2:

                                                                   City:             Burnet, TX 78611
                                                                   State:        Texas Zip+4: Burnet, TX 78611
                                                                   Telephone:          (512) 756-5449 ext.
                                                                   Fax:                (512) 756-8572
                                                                   email:

                                                                   SBN:                24076376

V. Perfection of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                     Was the trial by:        X jury or G non-jury?
or type of case):                     Criminal Trial
                                                                   Date notice of appeal filed in trial court:   April 15. 2015 and
Type of Judgment:           Judgment of Conviction                 July 1, 2015
Date trial court imposed or suspended sentence in open court       If mailed to the trial court clerk, also give the date mailed:
or date trial court entered appealable order:
                                                                             Filed Directly with Clerk
                              April 15, 2015                       Punishment assessed:
             Evading Arrest and Possession of
Offense Charged:                                                    8 years for Evading Arrest and 1 year state jail for
Methamphetamine less than one gram                                 possession of methamphetamine
                                                                   Is the appeal from a pre-trial order?      G Yes      G No
Defendant's plea:            not guilty
                                                                   Does the appeal involve the constitutionality or the validity of a
If guilty, does defendant have the trial court's certificate to    stature rule or ordinance?
appeal?       X Yes G No
                                                                   G Yes      G No


VI. Actions Extending time to Perfect Appeal:

Motion for New Trial:           X Yes      G No If yes, date filed:       April 21, 2015
Motion in Arrest of Judgment: G Yes X No          If yes, date filed:
Other:    G Yes     X No                          If yes, date filed:

If other, please specify:    none

                                                              Page 2 of 5
VII. Indigency of Party (Attach the file-stamped copy of motion and affidavit)

Motion and affidavit filed:      X Yes       G No     G N/A           If yes, date filed:   June 29, 2015
Date of Hearing:      June 29, 2015          G N/A

Date of Order:        June 29, 2015          G N/A

Ruling on Motion:         X Granted   G Denied       G N/A            If granted or denied, date of ruling:     June 29, 2015
VIII. Trial Court and Record

Court:    33rd District Court                                               Clerk's Record:

County:      Burnet County                                                  Trial Court Clerk:           X District    G County
                                                                            Was Clerk's Record Requested: :        X Yes     G No
Trial Court Docket Number (Cause no):             41100 and 41101
Trial Court Judge (who tried or disposed of the case):
                                                                            If yes, date requested:      July 9, 2015
                                                                            If no, date it will be requested:
First name:          J.                                                     Were payment arrangements made with clerk?
Middle name:         Allan                                                                           G Yes      G No   X Indigent

Last name:           Garrett
Suffix:

Address 1:           1701 E. Polk, Suite 74
Address 2:

City:                Burnet, TX 78611
State:       Texas             Zip + 4:   Burnet, TX 78611
Telephone:           512-715-5238          ext.

Fax:                 512-756-8478
Email:               33coordinator@dcourttexas.org
Reporter's or Recorders Record:
Is there a reporters record?     X Yes      G No
Was reporter's record requested?          X Yes     G No
Was reporter's record electronically recorded?             G Yes   G No

If yes, date requested:        July 9, 2015
Were payment arrangements made with the court reporter/court recorder?                       G Yes     G No     X Indigent




                                                                   Page 3 of 5
X Court Reporter                          G Court Recorder
G Official                                G Substitute

First name:          Stephanie
Middle name:

Last name:            Larsen
Suffix:

Address 1:           1701 E. Polk, Suite 74
Address 2:

City:                Burnet, TX 78611
State:        Texas            Zip + 4:   Burnet, TX 78611
Telephone:           512-715-5230          ext.

Fax:                 512-756-8478
Email:               33reporter@dcourttexas.org
IX. Related Matters

List any pending or related appeals before this or any other Texas appellate court by court docket number, and style.
Docket Number:                                                                               Court:
Style:
                                                                             NONE
              Vs.    State of Texas

X. Signature


                                                                                    Date:   August 4, 2015
Signature of Counsel (or Pro Se Party)


        Ken Mahaffey                                                                State Bar No:     12830050
Printed Name:

Electronic Signature:
        (optional)



XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
courts's order or judgment as follows on: August 4, 2015.

Signature of Counsel (or Pro Se Party)

                                                         Electro nic Signature:
                                                                (optional)

                                                         State Bar No. : 12830050




                                                               Page 4 of 5
Date Served:     August 4, 2015
Manner Served:   Email
First name:      R.
Middle name:     Blake
Last name:       Ewing
Suffix:

Address 1:       1701 E. Polk Ste 24
Address 2:

City:            Burnet, TX 78611
State:       Texas           Zip + 4:   Burnet, TX 78611
Telephone:       (512) 756-5449           ext.

Fax:             (512) 756-8572
Email:

Date Served:     August 4, 2015
Manner Served:   U.S. mail
First name:      James
Middle name:     Bradley
Last name:       Warden
Suffix:

Address 1:       P.O. Box 9000
Address 2:       Bradshaw Unit
City:            Henderson, TX 75653-9000
State:       Texas           Zip + 4:   Henderson, TX 75653-9000
Telephone:            ext.
Fax:
Email:




                                                           Page 5 of 5